                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

REYNALDO FLORES,                             :   CIVIL ACTION NO. 1:20-CV-13
                                             :
                    Plaintiff                :   (Judge Conner)
                                             :
             v.                              :
                                             :
B.E. BOONE, LT. WIES, and                    :
LT. GILDEA,                                  :
                                             :
                    Defendants               :

                                   MEMORANDUM

      Plaintiff Reynaldo Flores, an individual formerly under the jurisdiction

of the Pennsylvania Department of Corrections (“DOC”), initiated the above-

captioned action pursuant to 42 U.S.C. § 1983 while incarcerated at the State

Correctional Institution at Mahanoy in Frackville, Pennsylvania. (Doc. 1). All

recent correspondence mailed to plaintiff from the court has been returned to

sender, and the court has been unable to communicate with plaintiff. For the

reasons set forth below, the court will dismiss this action for failure to prosecute

and failure to comply with a court order.

I.    Background

      Plaintiff initiated this civil action pursuant to 42 U.S.C. § 1983 asserting

various constitutional claims against defendants. (Doc. 1). After the complaint was

filed, the court mailed to plaintiff its standard pro se letter and its standing practice

order in pro se plaintiff cases. (Docs. 4, 5). This matter was referred to the Prisoner

Litigation Settlement Program by order dated April 27, 2021. (Doc. 22). That order

was mailed to plaintiff and has since been returned as undeliverable. (Doc. 23).
      Thereafter, the court mailed to plaintiff at his last known address an

order advising him of his duty to update his address with the court, requiring him

to do so within twenty days, and warning him that if he failed to comply, the court

would be forced to dismiss this action. (Doc. 24). The order warned plaintiff that

“[f]ailure to comply with this order may result in the dismissal of this case for

failure to prosecute.” (Id. at 2 (citing FED. R. CIV. P. 41(b)). This order was also

returned to sender. (Doc. 25). A review of the DOC’s inmate locator, available at

http://inmatelocator.cor.pa.gov/, confirms that plaintiff is no longer incarcerated by

the DOC, and the mail most recently returned indicates that he was released on

September 6, 2020, (see Doc. 25 at 1).

II.   Discussion

      District courts have the inherent power to dismiss an action for failure to

prosecute sua sponte. Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991). The United

States Court of Appeals for the Third Circuit has identified six factors a court

should consider before dismissing an action for failure to prosecute:

             (1) the extent of the party’s personal responsibility; (2) the
             prejudice to the adversary caused by the failure to meet
             scheduling orders and respond to discovery; (3) a history of
             dilatoriness; (4) whether the conduct of the party or the attorney
             was willful or in bad faith; (5) the effectiveness of sanctions other
             than dismissal, which entails an analysis of alternative
             sanctions; and (6) the meritoriousness of the claim or defense.

Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984) (emphasis

omitted). Not all of the Poulis factors need be satisfied to dismiss a complaint. See

Shahin v. Delaware, 345 F. App’x 815, 817 (3d Cir. 2009) (nonprecedential) (citing

Mindek v. Rigatti, 964 F.2d 1369, 1373 (3d Cir. 1992)).


                                            2
      In the present matter, plaintiff is pro se and solely responsible for his

actions. See Colon v. Karnes, No. 11-cv-1704, 2012 WL 383666, at *3 (M.D. Pa.

Feb. 6, 2012) (“Plaintiff is proceeding pro se, and thus is responsible for his own

actions.”). Plaintiff is no longer incarcerated, and the court can only conclude that

he is personally responsible for failing to inform the court of his whereabouts.

      Second, prejudice to the adversary generally includes “the irretrievable loss

of evidence, the inevitable dimming of witnesses’ memories or the excessive and

possibly irremediable burdens or costs imposed on the opposing party.” Adams

v. Trs. of N.J. Brewery Emps.’ Pension Tr. Fund, 29 F.3d 863, 874 (3d Cir. 1994).

Prejudice also includes “the burden imposed by impeding a party’s ability to

prepare effectively a full and complete trial strategy.” Ware v. Rodale Press, Inc.,

322 F.3d 218, 222 (3d Cir. 2003). Plaintiff’s continued failure to communicate with

the court and his continued inaction frustrate and delay the resolution of this case.

This failure to communicate prejudices the defendants who seek a timely resolution

of the case. See Azubuko v. Bell Nat’l Org., 243 F. App’x 728, 729 (3d Cir. 2007)

(nonprecedential) (stating that plaintiff’s failure to file an amended complaint

prejudices defendants and compels dismissal).

      Third, plaintiff has established a history of dilatoriness through his failure to

notify the court of his whereabouts and failure to comply with court orders and

rules. Plaintiff’s last communication with the court was on April 2, 2020, (see Doc.

10), and he has not updated his address since his release from incarceration on

September 6, 2020. Plaintiff has thus failed to comply with the court’s local rules

requiring a pro se litigant to update their address with the court as needed, and he


                                           3
has also failed to comply with the court’s order directing him to update his address

in a timely manner. A pro se plaintiff has the affirmative obligation to keep the

court informed of his address. See M.D. PA. L.R. 83.18 (providing that a pro se

plaintiff “shall maintain on file with the clerk a current address at which all notices

and copies of pleadings, motions or papers in the action may be served upon such

party.”); (see also Doc. 5 at 4). Should such address change in the course of this

litigation, the plaintiff shall immediately inform the court of such change, in writing.

(Id.) If the court is unable to communicate with the plaintiff because he has failed

to notify the court of his address, the plaintiff will be deemed to have abandoned the

lawsuit. (Id.) It is clear that plaintiff has failed to comply with the terms set forth in

Middle District of Pennsylvania Local Rule 83.18 and the standing practice order.

      Regarding the next factor, “[w]illfulness involves intentional or self-serving

behavior.” Adams, 29 F.3d at 874. It appears that at least some of this dilatory

behavior was performed willfully and in bad faith, as plaintiff has offered no

explanation for his failure to provide the court with his current address and has

been less than diligent in pursuing this matter.

      Fifth, a district court must consider the availability of sanctions alternative to

dismissal. Poulis, 747 F.2d at 869. Given plaintiff’s apparent indigence, alternative,

monetary sanctions would not be effective. See Dennis v. Feeney, No. 11-cv-1293,

2012 WL 194169, at *2 (M.D. Pa. Jan. 23, 2012) (finding, “monetary sanctions are

unlikely to be efficacious given that Plaintiff is indigent”).




                                            4
       The final Poulis factor is the meritoriousness of the claim. A claim will be

deemed meritorious when the allegations of the complaint, if established at trial,

would support recovery. Poulis, 747 F.2d at 870. The standard for a Rule 12(b)(6)

motion to dismiss is utilized in determining whether a claim is meritorious. Poulis,

747 F.2d at 869-70. The court finds that consideration of this factor fails to save

plaintiff’s claims, since he is now wholly noncompliant with his obligations as a

litigant. Thus, the weight of this factor is lessened.

       Following a full analysis of the Poulis factors, the majority of the six factors

weigh in favor of dismissal.

III.   Conclusion

       Plaintiff has repeatedly failed to update his address with the court and has

further failed to otherwise communicate with the court. The court therefore finds

that dismissal is appropriate under the circumstances.

       A separate order shall issue.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania

Dated:       June 23, 2021
